mo-iH
                                ELECTRONIC RECORD




COA #      02-14-00390-CR                        OFFENSE:       64.01


           Reginald D. Davis v. The State of
STYLE:     Texas                                 COUNTY:        Tarrant

COA DISPOSITION:       DISMJR                    TRIAL COURT:   297th District Court


DATE: 10/23/2014                   Publish: NO   TCCASE#:       0851753D




                        IN THE COURT OF CRIMINAL APPEALS


         Reginald D. Davis v. The State of
STYLE:   Texas                                       CCA#:            mo*iv
         PRO S£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

       trfitjed-                                     JUDGE:

DATE: O^ktlzOtr                                      SIGNED:                           PC:_

JUDGE:     /l* UsUa^^                                PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD